ORDER
PER CURIAM:
Laura Shupert appeals from the trial court’s judgment of paternity, custody, visitation, and child support that ordered a minor child to be placed in joint legal and physical custody with the child’s father, and which adopted a parenting plan proposed by a Guardian Ad Litem. Laura Shupert asserts that the trial court erred in that it: (1) failed to make statutorily mandated written findings of fact and conclusions of law; (2) failed to grant a continuance to permit her to secure new counsel; (3) adopted the Guardian Ad Litem’s proposed parenting plan verbatim; and (4) exhibited judicial bias and prejudice during trial.
We affirm. Rule 84.16(b).